LARSEN, Justice, concurring.
Reluctantly, I must agree with the majority that the death penalty provisions and procedures of the Sentencing Code, Act No. 141, P.L. 756 of September 13, 1978, 42 Pa.C.S.A. § 9711 (the Act), cannot be applied in appellant’s murder prosecution because the murder occurred prior to the effective date of the Act.
As I stated in my dissenting opinion in Commonwealth v. Story, 497 Pa. 273, 282-319, 440 A.2d 488 (1981) (joined by Flaherty and Kauffman, JJ.), I am of the belief that the legislature did intend the Act to be applicable to murders committed prior to the date of its enactment, and I perceive no constitutional or other impediment to such application. A majority of this Court ruled in Story, however, that the Act was not applicable to murders committed prior to its effective date, and this ruling remains the law in this Commonwealth. Accordingly, I have joined subsequent decisions holding that the Act is not applicable to murders committed before its effective date, for it would be a denial of equal protection to apply it to some and not to others who were similarly situated. See, e.g., Commonwealth v. Truesdale, 502 Pa. 94, 465 A.2d 606 (1983).
In the instant case, an amazing coincidence of timing took place. Right about the time that the appellant was murdering his victim, the General Assembly was in the process of overriding the Governor’s veto of the death penalty act.
On September 12, 1978, the Senate voted to override the Governor’s veto of July 1, 1978. Senate Legislative Journal, September 12, 1978 at 815-17. The following day, September 13th at “around noon,”1 the House of Representatives voted to override the veto. A bill becomes an act *311of the General Assembly upon completion of the final constitutional requirement for enactment into law. Simon v. Maryland Battery Service Co., 276 Pa. 473, 120 A. 469 (1923). Where the Governor has vetoed a bill, it will not become an act unless and until a two-thirds majority of each house votes to override the veto. Pa.Const. Art. IV, § 15. Thus, a bill passed notwithstanding the objections of the Governor becomes law when the second house (the final constitutional requirement) votes by two-thirds majority to override. Official Opinion of the Attorney General, No. 76-9, March 24, 1976. Therefore, the effective date of the Act was, as the majority states, at “around noon” on September 13, 1978. Prior to that, it was merely proposed legislation.
While we are not certain of the exact time of death, the trial court found that the Commonwealth’s evidence established the time of death at no later than 12:00 noon on September 13, 1976. The Commonwealth points to certain testimony of the medical examiner during cross-examination that could support an inference that the murder occurred between 5:05 a.m. and 3:05 p.m. on September 13, 1978. Even were we to accept the Commonwealth’s contention (which was contradicted by other evidence supporting the trial court’s finding), the most favorable inference that such an inference would raise is, in the Commonwealth’s own words, “that this crime could have occurred after the House vote.” Supplemental brief at 8. “Could have” is simply not enough, for the Commonwealth had the burden of establishing that the murder was in fact committed when the Act was effective, not merely that it “might have been,” or it “might not have been.”
The Commonwealth has not proven that the murder occurred after the effective date of the Act; to the contrary, the record establishes that the murder occurred prior to 12:00 noon on September 13, 1978. Hence, under Story, appellant’s judgment of sentence of death must be vacated, and a life sentence imposed.
McDERMOTT, J., joins in this concurring opinion.

. While we do not have an exact time, the House convened at 10:00 a.m. on September 13, 1978 and conducted a good deal of business before it proceeded to discuss the Senate Bill 1233 veto override, and to call the vote. House Legislative Journal, September 13, 1978 at 2835-39. Following the vote, a lunch recess was taken, several committee reports were heard after the recess, and the House adjourned at 2:10 p.m. Thus the legislative journals support the librarian's information that the House override occurred "around noon."